Citation Nr: 1520119	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits, to include whether an overpayment of nonservice-connected disability pension benefits was properly created.

(The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for chondromalacia of the left knee, and entitlement to service connection for a left knee disability, to include chondromalacia and degenerative arthritis, are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2011.


FINDINGS OF FACT

1.  The overpayment was created because the Veteran did not report the existence or amount of his additional SSA benefits, despite being informed that he was required to report any change in income, and that an overpayment would likely result from failure to do so.

2.  While the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in both undue hardship, and defeat the purpose of the benefit.


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $27,873.00 was validly created.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. § 3.667 (2014). 

2.  The criteria for waiver of recovery of the overpayment of VA nonservice-connected disability pension benefits, in the calculated amount of $27,873.00, have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, the United States Court of Appeals for Veterans Claims (Court) has held that those provisions pertaining to VA's duties to notify and to assist do not apply to Chapter 53 of Title 38 of the United States Code, and questions pertaining to the waiver of recovery of an indebtedness due VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).


Validity of Overpayment

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $27, 873.00.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c) (2014), VAOPGCPREC 6-98 (Apr. 24, 1998).

VA pays to each veteran of a period of war, and is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct, pension by rates proscribed by statute.  38 U.S.C.A. § 1521(a).  The maximum rates for improved pension are reduced by the amount of the veteran's annual income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining income for the purposes of nonservice-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272 (2014).  See 38 C.F.R. § 3.271(a) (2014).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

A veteran who is receiving a pension must notify VA of any material change or expected change in income which would affect entitlement to receive, or the rate of, the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a) (1) (2014). 

The Veteran's original claim for nonservice-connected pension was received by VA in December 1, 1989.  The June 1991 rating decision awarded nonservice-connected disability pension, and special monthly pension due to the need for aid and attendance.  In a June 1991 Improved Pension Eligibility Verification Report, the Veteran noted that he received income from the SSA in the amount of $650.00 per month for himself and none for his spouse in the year 1991.  In a July 1991 letter, the Veteran was notified that factors such as unreimbursed medical expenses, income from spouse and dependents, and the status of dependents may affect his income for VA purposes to determine pension amounts.

In letters dated January 1999, June 2003, August 2004 and September 2004, the Veteran was notified that his rate for VA pension depends on total "family" income which includes his income and that of any dependents and that he must notify VA immediately if income is received from any source other than shown, or any changes in the income shown, in the accompanying VA pension award statements.  These letters included a statement that failure to promptly notify VA about income changes may create an overpayment which will have to be repaid.

In September 2008, the RO proposed to reduce the Veteran's VA pension benefits because it had received information from SSA that he was receiving more Social Security benefits than it had thought.  According to the letter, VA thought the Veteran was receiving SSA income for himself in the amount of $902 per month from December 1, 2005, December 1, 2006, and December 1, 2007.  However, SSA informed VA that the Veteran received $965 per month from December 1, 2005, $997 per month from December 1, 2006, and $1,020 per month from December 1, 2007.  SSA also informed VA that the Veteran's spouse received $241 per month from December 1, 2005, $249 per month from December 1, 2006, and $255 per month from December 1, 2007.  As a result, the Veteran's total indebtedness to VA was $7,128.00.

Additionally, in an April 2009 letter, VA informed the Veteran that his pension benefit had been amended effective January 1, 2002, because his daughter's SSA benefits were considered, which created an additional overpayment of $20,745.00 from January 1, 2002 through March, 31, 2009.

Payment records and calculations of record reflect VA determined that the Veteran received an overpayment in the total amount of $27,873.  The Board concludes that creation of the overpayment in the amount of $27,873 was proper.  The Veteran was receiving nonservice-connected pension benefits based on VA's finding that he had less countable income although he began receiving additional SSA disability benefits for himself and his spouse from December 1, 2005 through November 30, 2008, and for his child from January 1, 2002 to March 31, 2009.  The calculated amount of the overpayment appears to correspond with the amount of the excess pension benefits paid by VA.

The Board finds that the Veteran did not timely report his additional SSA benefits and did so with knowledge of the likely consequences, and with resulting loss to the government.  As noted above, the Veteran was instructed to report income and any changes in income, and advised that his pension award was based on income, including that which he may receive from SSA.  It does appear that the Veteran was not misrepresenting his SSA income amount as he reported his additional SSA income for his spouse and his child in January 2004.

However, he did not notify VA about the actual increase in his income when the additional SSA benefits were awarded, and continued to receive pension benefits from VA at a higher rate which was calculated based on lower than his actual income.  His failure to timely report the amount of SSA benefits was the direct cause of the overpayment of VA benefits.

The Board has considered, but does not accept, the Veteran's assertion that he was not fully informed of the criteria used to determine his benefit payment or of his rights and responsibilities to be eligible to receive pension benefits.  Notice letters, including those dated in July 1991, January 1999, June 2003, August 2004, and September 2004, repeatedly indicated both that the pension was based on income and that any change in income should be reported.  Review of the claims file does not establish that these letters were not delivered to the Veteran at the address on record; "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  To rebut the presumption, the appellant, not VA, in addition to asserting non-receipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, which the Veteran has not submitted, timely delivery is assumed.

The Veteran argues that he did notify the RO of the additional SSA income for his spouse and his child, in January 2004, and thus, it was the fault of the RO that did not adjust his VA pension rate.  Indeed, the record reflects that in a January 2004 Improved Pension Eligibility Verification Report, the Veteran indicated that he received income from the SSA in the amount of $767.00 per month for himself, $167.00 per month for his spouse, and $216.00 for his child.  As such, the Board has considered whether sole administrative error is shown.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Here, at least regarding the period prior to January 2004, the Veteran was aware that payment of VA compensation for his child was erroneous but received VA pension based on the premise that he did not receive any income from the SSA for his child.  Additionally, there is a discrepancy in the amount of his actual income from SSA compared to what he reported to VA.  Accordingly sole administrative error is not shown.  Accordingly, the Board finds that the debt is valid.

Waiver

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  In essence, equity and good conscience means fairness to both the veteran and to the government.  38 C.F.R. § 1.965(a) (2014).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).

The Veteran's October 2008 request for a waiver of his overpayment was denied in April 2009.  The Committee on Waivers and Compromises concluded that the Veteran's failure to promptly notify VA of his change in income constituted unjust enrichment and that a waiver could not be granted.  The Veteran claims financial hardship.

A December 2011 Financial Status Report shows that with the debt paid out through the Veteran's SSA disability benefits, his net income is approximately $367.00 per month, which in light of his unemployability is insufficient with which to pay rent and other monthly expenses.  The record also reflects that he has incurred loans to financially survive the overpayment recovery period and that his wife suffers from a kidney condition requiring treatments.

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The Board agrees with the Committee on Waivers and Compromises that the Veteran's failure to promptly notify VA of the change in the SSA benefits while simultaneously receiving VA benefits constituted unjust enrichment.  This is especially the case considering the above discussion as to the notice the Veteran received as to his duty to report a change in income to VA, as well as the total amount of the overpayment: $27,873.00.  However, it would be against equity and good conscience to require this particular Veteran to repay the amount of the overpayment.  The record reflects that, for pension purposes only, the Veteran's psychiatric disability has been rated as 100 percent disabling, which suggests a level of total social and occupational impairment.  See 38 C.F.R. § 4.130; see also American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  Similarly, this speaks to what would likely be an inability for the Veteran to provide for himself during the period in which his VA benefits would be recouped due to the overpayment.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  In this case, recovery of the overpayment would defeat the purpose of the intended benefit because the Veteran would not be able to maintain a basic minimal income level.

Ultimately, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in both undue hardship, and defeat the purpose of the benefit, which in this case is to provide a certain level of financial support to a veteran whose disabilities preclude him from being able to remain financially self-sufficient.  Accordingly, waiver of the validly created overpayment in the amount of $27,873.00 is warranted.


ORDER

The overpayment of nonservice-connected pension was properly created, and waiver of recovery of the overpayment of nonservice-connected pension, in the amount of $27,873.00, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


